Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
 
2.    Applicants’ amendment dated 01/12/2022 responding to the Office Action November 19th, 2021 provided in the rejection of claims 1-20.
3.    Claims 1, 6, 8, 12, 14, 17 and 18 are amended and claims 2, 13, 15, 16 and 19 are canceled.
4.    This office action is based on Applicants’ amendment filed on 01/12/2022 and an interview conducted on 02/25/2022 with Applicants’ representative Attorney David Corley (Reg. No. 70,468).




EXAMINER’S AMENDMENT
4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST 
be submitted no later than the payment of the issue fee.

5.    Authorization for this examiner’s amendment was given in an interview with Attorney David Corley (Reg. No. 70,468).
6.    The application has been amended as follows: 

IN THE CLAIMS:

1.	(currently amended)  A method, comprising:
	storing, in one or more memories, a database comprising a plurality of training activities and a plurality of developer records, wherein the plurality of training activities correspond to features of a software platform, wherein each developer record of the plurality of developer records comprises a score for each of the plurality of training activities;   
	updating, via one or more processors, the database to include a new training activity corresponding to a new feature of the software platform, wherein the new training activity comprises documentation associated with the new feature of the 
	updating, via the one or more processors, a first developer record of the plurality of developer records to include a first new score corresponding to the new training activity;
	updating, via the one or more processors, a second developer record of the plurality of developer records to include a second new score corresponding the new training activity;
	receiving, via the one or more processors, a search request that specifies the new feature and at least one additional feature of the features of the software platform; and
	in response to receiving the search request: 
determining, via the one or more processors, a first combined score for the first developer record based at least in part on the first new score and a third score of the first developer record associated with the at least one additional feature; 
determining, via the one or more processors, a second combined score for the second developer record based at least in part on the second new score and a fourth score of the second developer record associated with the at least one additional feature; and
providing, via the one or more processors, a ranked listing of at least a portion of the plurality of developer records based at least in part on the first combined score and the second combined score, wherein each developer record of the portion of the plurality of developer records in the ranked listing comprises a respective combined score greater than a threshold score.

3.	(original)  The method of claim 1, comprising: 
receiving, via the one or more processors, a request for the new training activity; and
in response to receiving the request, transmitting, via the one or more processors, the new training activity.

4.	(original)  The method of claim 1, comprising: 
receiving, via the one or more processors, an indication of progress concerning the new training activity corresponding to the first developer record; and
determining, via the one or more processors, the first new score based at least in part on the indication of progress.

5.	(original)  The method of claim 4, wherein the indication of progress comprises an indication of full completion of the new training activity.

6.	(previously presented)  The method of claim 4, comprising updating, via the one or more processors, the first new score based at least in part on an amount of time that has passed since the indication of progress has been received.


receiving, via the one or more processors, a request for the new training activity from a developer system, wherein the developer system corresponds to a third developer record of the plurality of developer records; and
transmitting, via the one or more processors, the new training activity to the developer system.

8.	(currently amended)  The method of claim 1, comprising selecting, via the one or more processors, qualified developer records from the the respective combined score of each of the qualified developer records [[are]]is greater than [[a]]the threshold score.

9.	(original)  The method of claim 1, wherein the database is stored on a cloud computing platform, the search request is received from a client instance of the cloud computing platform, and the ranked listing is provided to the client instance in response to the search request.

10.	(original)  The method of claim 9, comprising receiving, via the one or more processors, an indication of progress corresponding to the new training activity, wherein the indication of progress is received from a developer system communicatively coupled to the cloud computing platform and associated with the first developer record, and wherein the first new score is based at least in part on the indication of progress.

12.	(previously presented)  A non-transitory, computer-readable storage medium storing instructions executable by a processor of a computer system, wherein the instructions comprise instructions to:
	store a database comprising a plurality of training activities and a plurality of developer records, wherein the plurality of training activities correspond to features of a software platform, and wherein each developer record of the plurality of developer records comprises a score for each of the plurality of training activities;   
	update the database to include a new training activity corresponding to a new feature of the software platform, wherein the new training activity comprises documentation associated with the new feature of the software platform, an instructional video corresponding to the new feature, a coding example utilizing the new feature, or a combination thereof;
	update one or more developer records of the plurality of developer records to include one or more respective scores corresponding to the new training activity;
	receive a search request comprising a set of features of the software platform, wherein the set of features specifies the new feature; and
	in response to receiving the search request, determine a ranked listing of at least a portion of the plurality of developer records, wherein determining the ranked listing comprises:
determining respective weights associated with training activities corresponding to the set of features;

determining a respective combined score for each developer record of the plurality of developer records by combining the respective scores associated with the training activities corresponding to the set of features for each developer record of the plurality of developer records based at least in part on the respective weights associated with the training activities corresponding to the set of features, wherein the ranked listing comprises a set of developer records, wherein the respective combined score for each developer record of the set of developer records is greater than a threshold score.

14.	(currently amended)  The storage medium of claim 12, wherein the instructions comprise instructions to: 
analyze an application associated with a first developer record of the plurality of developer records, wherein the application utilizes the new feature; and
update a first new score of the first developer record corresponding to the new training activity based on analyzing the application.

17.	(previously presented)  The storage medium of claim 12, wherein the instructions comprise instructions to:

receive an indication of progress associated with the provided new training activity; and
determine a first new score for the first developer record based on the indication of progress.

18.	(currently amended)  A system, comprising:
	one or more memory structures storing a database that comprises a plurality of training activities and a plurality of developer records, wherein the plurality of training activities correspond to features of a software platform, and wherein each developer record of the plurality of developer records comprises a score for each of the plurality of training activities; and
	one or more processors configured to execute instructions stored in the one or more memory structures to cause the system to perform actions comprising:
updating the database to include a new training activity corresponding to a new feature of the software platform, wherein the new training activity comprises documentation associated with the new feature of the software platform, an instructional video corresponding to the new feature, a coding example utilizing the new feature, or a combination thereof;
updating a first developer record of the plurality of developer records to include a first new score corresponding to the new training activity;

receiving a search request that specifies a set of features of the software platform, wherein the set of features comprises the new feature and at least one additional feature of the features of the software platform; and
in response to the search request: 
determining, via the one or more processors, a first combined score for the first developer record based at least in part on the first new score and a third score of the first developer record associated with the at least one additional feature;
determining, via the one or more processors, a second combined score for the second developer record based at least in part on the second new score and a fourth score of the second developer record associated with the at least one additional feature; and
determining a ranked listing of at least a portion of the plurality of developer records based at least in part on the first combined score and the second combined score, wherein each developer record of the portion of the plurality of developer records in the ranked listing comprises a respective combined score greater than a threshold score.

20.	(original)  The system of claim 18, wherein the actions comprise: 

determining the first new score based at least in part on the indication of progress.

21.	(Canceled).

Reasons for Allowance
9.	Claims 1, 3-10, 12, 14, 17-18 and 20 are allowed over the prior arts of record.
A.    Claims 1 and 18 are amended including the features from claim 21.
B.    The cited references:
Jifeng Xuan (Developer Prioritization in Bug Repositories, 2017 —art of record); Afrina Khatun (A Bug Assignment Technique Based on Bug Fixing Expertise and Source Commit Recency of Developers, 2016 — art of record) and Wright (US Patent No. 9,785,432 B1 — IDS filed on 8/17/2020) in combination do not disclose the limitations …developer records comprises a score for each of the plurality of training activities;…wherein the new training activities comprises documentation associated with the new feature of the software platform, an instructional video corresponding to the new feature, a code example utilizing the new feature, or a combination there of;…determining combined scores for developer records and determining a ranked listing based on the combined scores…as recited in claim 1, 12 and 18.
Herbert (US Pub. No. 2014/0165027 A1 – IDS file on 08/17/2020) discloses storing, in one or more memories, a database (Fig. 3, data base or table) comprising a plurality of training activities (assessment including testing complete time, design, code and test, the developer's perform training activities - See paragraph [0003]) and a plurality of developer records (developer 1, name John Smith and developer 2 name Joanne John), wherein the plurality of training activities correspond to features of a software platform (The developer may also be assigned active tasks assignments such as documenting software use cases, data table design, design of agents and batch processing, designing process flows, development of user interfaces — See paragraph [0033]), wherein each developer record of the plurality of developer records comprises a score for each of the plurality of training activities (developer 1, John Smith, assessment training activity list, level 2 experienced, skill business process knowledge, software tool interface and developer 2, Joanne John, assessment training activity list, level 0 beginner).  Herbert does not disclose updating the database to include a new training activity corresponding to a new feature of the software platform, wherein the new training activity comprises documentation associated with the new feature of the software platform, an instructional video corresponding to the new feature, a coding example utilizing the new feature, or a combination thereof;…and a ranked listing of at least a portion of the plurality of developer records based at least in part on the first combined score and the second combined score, wherein each developer record of the portion of the plurality of developer records in the ranked listing comprises a respective combined score greater than a threshold score as recited in claims 1 and 18 and Herbert does not discloses update the database to include a new training activity 
Cohen et al. (US pub. No. 2019/0287040 A1) discloses a performance rating for a developer may include monitoring developer activities to obtain near real-time activity data; exploring the near real-time activity data to identify entities; structuring the near real-time activity data into data-frame objects; performing a feature engineering procedure to measure representative behaviors of the developer and performing a performance analysis to produce performance rating of the developer. Cohen further discloses each developer may then be scored by a distribution modeling based on the performance scoring scale 106, giving the score of developer in every measurement.  According to some embodiments, the average score over all measurements may be calculated.  According to other embodiments, the score of the developer may be determined by taking into account a set of performance level weightings 110 in order to single out the importance of the measurement in the eyes of the domain expert in determining the overall developer performance – See paragraphs [0057-0058].  Cohen does not disclose updating the database to include a new training activity corresponding to a new feature of the software platform, wherein the new training activity comprises documentation associated with the new feature of the software platform, an instructional 

C.	Regarding claim 1, the prior art of record when viewed individually or in combination does not discloses or render obvious the features of the independent claim 1 specific to the limitations of:
… updating, via one or more processors, the database to include a new training activity corresponding to a new feature of the software platform, wherein the new training activity comprises documentation associated with the new feature of the software platform, an instructional video corresponding to the new feature, a coding example utilizing the new feature, or a combination thereof;… providing, via the one or more processors, a ranked listing of at least a portion of the plurality of developer in combination in all other limitations/elements as claimed in claim 1. Such combination/render obvious features, are allowed over the prior art of record.
Regarding claim 12, the prior art of record when viewed individually or in combination does not discloses or render obvious the features of the independent claim 12 specific to the limitations of:
… update the database to include a new training activity corresponding to a new feature of the software platform, wherein the new training activity comprises documentation associated with the new feature of the software platform, an instructional video corresponding to the new feature, a coding example utilizing the new feature, or a combination thereof;…determining a respective combined score for each developer record of the plurality of developer records by combining the respective scores associated with the training activities corresponding to the set of features for each developer record of the plurality of developer records based at least in part on the respective weights associated with the training activities corresponding to the set of features, wherein the ranked listing comprises a set of developer records, wherein the respective combined score for each developer record of the set of developer records is greater than a threshold score in combination in all other limitations/elements as claimed in claim 12. Such combination/render obvious features, are allowed over the prior art of record.
Regarding claim 18, the prior art of record when viewed individually or in combination does not discloses or render obvious the features of the independent claim 18 specific to the limitations of:
… updating the database to include a new training activity corresponding to a new feature of the software platform, wherein the new training activity comprises documentation associated with the new feature of the software platform, an instructional video corresponding to the new feature, a coding example utilizing the new feature, or a combination thereof;… determining a ranked listing of at least a portion of the plurality of developer records based at least in part on the first combined score and the second combined score, wherein each developer record of the portion of the plurality of developer records in the ranked listing comprises a respective combined score greater than a threshold score in combination in all other limitations/elements as claimed in claim 18. Such combination/render obvious features, are allowed over the prior art of record.
Claims 3-10, 14, 17 and 20 are dependent upon claims 1, 12 and 18. Since the independent claims 1, 12 and 18 are allowable, claims 3-10, 14, 17 and 20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gorman et al. (US Pub. No. 2013/0171594 A1) discloses a training activity is determined based on training data pertaining to the organization and made accessible to the users through the platform.  When users perform the training activity, the platform generates collaborative review activities that allow other users to review the users' performance of the training activity – See Abstract and specification for more details.
Biddle et al. (US Pub. No. 2018/0129483 A1) discloses providing developer 110 with an indicator of the sensitivity of a particular section of code of a software project is useful because the sensitivity rating may provide developer 110 with an indicator of the level of caution the developer may need to exercise when making changes to the particular section of code — See paragraphs [0003, 0052, 0057 and 0071].
Dialani et al. (US Pub. No. 2018/0239829 A1) discloses provide a verbatim interpretation of how feedback for a candidate was assimilated into a ranking scheme.  The techniques also provide an explanation of how parameters for the intents and the MAB change.  The explain functionality improves the ability of developers and designers to evaluate and debug the recommendation process – See paragraphs [0023-0024].
Rathod (US Pub. No. 2011/0276396 A1) discloses User can create and update one or more categories lists of identified active links which are controlled by user and exist in and manage by social network based on user selection, uploaded by user, search & match, suggested & provided by connected & matched users, suggested list or auto generated by central unit based on user profiles, user data, user activities, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.